Citation Nr: 0402213	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for disability 
manifested by high glucose levels.  

2.  Entitlement to service connection for onychomycosis of 
the left foot.  

3.  Entitlement to service connection for disability 
manifested by joint pain.  

4.  Entitlement to service connection for digestive disorder, 
claimed as heartburn and indigestion.  

5.  Entitlement to service connection for disability 
manifested by bleeding during bowel movements.  

6.  Entitlement to service connection for a sleep disorder.  

7.  Entitlement to service connection for disability 
manifested by coldness in the lower extremities.  

8.  Entitlement to service connection for disability 
manifested by groin pain.  

9.  Entitlement to service connection for prostate cancer.  

10.  Entitlement to service connection for right eye 
disability.  

11.  Entitlement to service connection for sinus disability.  

12.  Entitlement to an increased rating for service-connected 
low back disability, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the RO.  

(With regard to the issues of service connection for 
disability manifested by joint pain, digestive disorder, 
claimed as heartburn and indigestion, disability manifested 
by bleeding during bowel movements, a sleep disorder, 
disability manifested by coldness in the lower extremities, 
disability manifested by groin pain, prostate cancer, sinus 
disability and right eye disability, and an increased rating 
for service-connected low back disability, these matters are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.)  



FINDINGS OF FACT

1.  There is no evidence that the veteran has diabetes 
mellitus or any other disability associated with high glucose 
levels.  

2.  The veteran's onychomycosis of the left foot is shown as 
likely as not to have had its clinical onset in service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have diabetes mellitus or 
other disability due to high glucose levels that were 
incurred in or aggravated by active service; nor is he shown 
to have diabetes mellitus that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.1 (2003).  

2.  By extending the benefit of the doubt to the veteran, his 
onychomycosis of the left foot is due to disease that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and subsequently codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  


Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2003).  

Moreover, certain chronic diseases, such as diabetes 
mellitus, when manifest to a compensable degree within a 
prescribed period after service (one year for diabetes 
mellitus) shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).


I.  Disability Manifested by High Glucose Levels

With regard to the claim for service connection for 
disability manifested by high glucose levels, the Board finds 
that there has been substantial compliance with the VCAA and 
the implementing regulations.  The Board also finds that a 
remand would be pointless, as it would not result in an 
outcome favorable to the veteran.  See VAOGCPREC 16-92 (July 
24, 1992).  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As indicated hereinabove, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  

Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which stated 
that " a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability. "  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In this case, a February 1994 retirement examination report 
shows that the veteran's glucose level was 112; expected 
range was between 70 and 108.  Following service, a November 
1994 VA outpatient treatment record notes that a glucose test 
was negative.  

A February 2000 VA outpatient treatment record shows that the 
veteran's glucose level was 120; the examiner characterized 
this reading as high.  An August 2001 VA examination report 
notes the veteran's history of high glucose readings.  Upon 
examination, glucose was 102.  Three-hour glucose tolerance 
test was normal.  

The Board notes that evidence of record does not show that 
the veteran has or ever has had diabetes mellitus or any 
other disability associated with the high glucose levels 
noted during service and following service.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Under this definition, high glucose, alone, is not a 
"disability" for VA compensation benefits purposes.  
Moreover, as indicated above, neither in-service nor post-
service medical records reveal any medical indication of any 
disability associated with the high glucose levels.  

As service connection is not available for laboratory 
findings, alone, and there is no evidence of any associated 
disability in or since service, there is no basis for a grant 
of service connection in this case.  

For these reasons, the claim of service connection for 
disability manifested by high glucose levels must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


II.  Onychomycosis of the Left Foot

With regard to the claim for service connection for 
onychomycosis of the left foot, the Board finds that the 
evidence and information currently of record tends to 
substantiate the veteran's claim.  Therefore, no further 
development of the record is required to comply with the VCAA 
or the implementing regulations.  

The service medical records note that the veteran was treated 
for a fungal infection of his right little toe.  No findings 
related to the left foot were noted.  

A June 1998 VA examination report notes that the veteran had 
a fungal infection involving all his toenails.  

By rating decision dated in July 1998, the RO granted service 
connection for onychomycosis of the right foot.  

Most recently, a November 2000 VA examination revealed the 
presence of greenish to black discoloration of the toenails 
bilaterally.  The assessment was that of psoriasis with 
onychomycosis over bilateral feet.  

The Board notes that, while there is no medical opinion of 
record that relates the veteran's onychomycosis of the left 
foot to his military service or to his service-connected 
onychomycosis of the right foot, there is also no competent 
medical evidence of record attributing onychomycosis of the 
left foot to any pre- or post-service event.  

It is reasonable to find a relationship between the veteran's 
left foot disability and the now service-connected right foot 
manifestations that were present in service.  

The grant of service connection does not require absolute 
medical certainty.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Under the circumstances of this case, and by extending the 
benefit of the doubt to the veteran, the Board finds that 
service connection for onychomycosis of the left foot is 
warranted.  



ORDER

Service connection for disability manifested by high glucose 
is denied.  

Service connection for onychomycosis of the left foot is 
granted.  




REMAND

With regard to the veteran's remaining claims, the Board 
notes that the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the regulations implementing it are applicable to 
these claims.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that the 
Department of Veterans Affairs (VA) will assist a claimant in 
obtaining evidence necessary to substantiate a claim if there 
is a reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that in July 2001, the RO attempted to 
comply with the notification requirements of the VCAA.  
However, with regard to the veteran's remaining claims for 
service connection, the Board finds the notification to be 
defective.  

With regard to the veteran's claim for an increased rating 
for the service-connected low back disability, the RO has not 
informed the veteran of the evidence and information 
necessary to substantiate his claim nor has it adequately 
informed the veteran of the proper timeframe in which he may 
submit such evidence.  

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.  

Specifically, in statements received by the RO in 2002, the 
veteran indicated that he recently received treatment from 
the Columbia, South Carolina VA Medical Center (VAMC).  While 
VA outpatient treatment records from the Columbia VAMC dated 
prior to April 2001 are of record, there is no indication 
that the RO requested the veteran's most recent VA treatment 
records.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the RO should obtain 
and associate with the record all outstanding pertinent 
medical records from the aforementioned VA medical facility.

With regard to the veteran's service-connected low back 
disability, the Board has determined that the report of the 
veteran's most recent VA examination in August 2001 is not 
adequate for rating purposes because it does not address all 
pertinent disability factors set forth in 38 C.F.R. §§ 4.40, 
4.45 (2003).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board points out that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating low 
back disability were revised, effective on September 23, 2002 
(see 67 Fed. Reg. 54,345-49 (August 22, 2002)) and again 
effective September 26, 2003 (see 68 Fed. Reg. 51,454 (August 
27, 2003)).  

In view of the foregoing, the case is REMANDED to the RO for 
the following action: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 for the issues 
on appeal.  It should also inform him 
that any evidence and information 
submitted in response to the letter must 
be received by the RO in the appropriate 
timeframe.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment from the 
Columbia VAMC.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  

3.  The RO should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.  

4.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering the examination below 
and scheduling any other examinations 
deemed necessary.  

5.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the current extent of the veteran's 
service-connected low back disability.  
The claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-ray studies and range of motion studies 
in degrees, should be performed.  The 
examiner should describe the current 
state of the veteran's lumbosacral spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  The examiner 
should specifically address whether there 
is muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  The examiner should undertake 
range of motion studies of the 
lumbosacral spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
possible, the examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The examiner must provide the 
supporting rationale for all opinions 
expressed.  The examination report must 
be typed.  

6.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
In evaluating the veteran's service-
connected low back disability, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised rating criteria.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



